 



Exhibit 10.24
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT
(Ballantrae, Reflection Lakes, Monterra at Bonita Springs,
Ybor City, Via Lugano and Madison at Park West)
     THIS MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT (this “Agreement”) is
made as of this 28th day of December, 2007 by and between BALLANTRAE MANAGER
INC., a Nevada corporation (“BMI”), REFLECTION LAKES MANAGER, INC. a Nevada
corporation (“RLM”), MONTERRA TARRAGON, INC., a Nevada corporation (“MTI”),
MADISON TARRAGON MANAGER, INC., a Nevada corporation (“MTM”), TARRAGON SOUTH
DEVELOPMENT CORPORATION, a Nevada corporation (“TSD”), and TARRAGON CORPORATION,
a Nevada corporation (“Tarragon”; Tarragon, together with BMI, RLM, MTI, MTM and
TSD shall collectively be referred to herein as “Seller”) whose address is 423
West 55th Street, 12th Floor, New York, New York 10019, and NORTHLAND FUND II,
L.P., a Delaware limited partnership (“Purchaser”) whose address is 2150
Washington Street, Newton, MA 02462.
WITNESSETH:
     WHEREAS, BMI and Tarragon are the owners of 100% of the membership
interests in BALLANTRAE TARRAGON, LLC, a Florida limited liability company (the
“Ballantrae Company”), representing economic, voting and other rights in the
Company, as more particularly set forth in that certain Operating Agreement
dated as of February 16, 2006 (as the same may be amended or modified, the
“Ballantrae Operating Agreement”)
     WHEREAS, RLM and Tarragon are the owners of 100% of the membership
interests in REFLECTION LAKES TARRAGON, LLC, a Florida limited liability company
(the “Reflection Lakes Company”), representing economic, voting and other rights
in the Company, as more particularly set forth in that certain Operating
Agreement dated as of January 6, 2006 (as the same may be amended or modified,
the “Reflection Lakes Operating Agreement”);
     WHEREAS, MTI and Tarragon are the owners of 100% of the membership
interests in OMNI MONTERRA LLC, a Florida limited liability company (the
“Monterra Company”), representing economic, voting and other rights in the
Company, as more particularly set forth in that certain Operating Agreement
dated as of August 17, 2005 (as the same may be amended or modified, the
“Monterra Operating Agreement”);
     WHEREAS, MTM and Tarragon are the owners of 100% of the membership
interests in MADISON AT PARKWEST TARRAGON, LLC, a South Carolina limited
liability company (the “Madison Company”), representing economic, voting and
other rights in the Company, as more particularly set forth in that certain
Operating Agreement dated as of November ___, 2005, as amended by that certain
First Amendment to Limited Liability Company Agreement dated as of September 12,
2006 (as the same may be amended or modified, the “Madison Operating
Agreement”);

 



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
     WHEREAS, TSD is the owner of 100% of the membership interests in YBOR CITY
TARRAGON, LLC, a Delaware limited liability company (the “Ybor City Company”),
representing economic, voting and other rights in the Company, as more
particularly set forth in that certain Operating Agreement dated as of April 13,
2005 (as the same may be amended or modified, the “Ybor City Operating
Agreement”);
     WHEREAS, Tarragon is the owner of 100% of the membership interests in
TARRAGON LUGANO LLC, a Delaware limited liability company (the “Lugano Company”;
the Lugano Company, together with the Ballantrae Company, the Reflection Lakes
Company, the Monterra Company, the Madison Company and the Ybor City Company
shall collectively be referred to herein as the “Company”), representing
economic, voting and other rights in the Company, as more particularly set forth
in that certain Amended and Restated Limited Liability Company Agreement dated
as of June 12, 2006 (as the same may be amended or modified, the “Via Lugano
Operating Agreement”; the Via Lugano Operating Agreement, together with the
Ballantrae Operating Agreement, the Reflection Lakes Operating Agreement, the
Monterra Operating Agreement, the Madison Operating Agreement and the Ybor City
Operating Agreement shall collectively be referred to herein as the “Operating
Agreement”);
     WHEREAS, the (i) Ballantrae Company is the owner of the real property and
the apartment complex thereon in Sanford, Florida known as “Ballantrae”, as more
particularly described on Exhibit “A-1”, (ii) Reflection Lakes Company is the
owner of the real property and the apartment complex thereon in Fort Myers,
Florida known as “The Promenade at Reflection Lakes”, as more particularly
described on Exhibit “A-2”, and (iii) Monterra Company is the owner of the real
property and the apartment complex thereon in Bonita Springs, Florida known as
“Monterra at Bonita Springs”, as more particularly described on Exhibit “A-3”
(each, an “Apartment Complex” and collectively, the “Apartment Complexes”);
     WHEREAS, the (i) Madison Company is the owner of the unsold condominium
units (the “Madison Units”) in that certain condominium known as Madison at Park
West, a Condominium, located in Mt. Pleasant, South Carolina (the “Madison
Condominium”), as more particularly described herein and on Exhibit “A-4”;
(ii) Ybor City Company is the owner of the unsold condominium units (the “Ybor
City Units”) in that certain condominium known as Quarter at Ybor City, a
Condominium, located in Tampa, Florida (the “Ybor City Condominium”), as more
particularly described herein and on Exhibit “A-5” and (vi) the Lugano Company
is the owner of the unsold condominium units (the “Lugano Units”) in that
certain condominium known as Via Lugano, a Condominium, located in Boynton
Beach, Florida (the “Lugano Condominium”), as more particularly described herein
and on Exhibit “A-6”;
     WHEREAS, Seller wishes to sell to Purchaser all of Seller’s entire right,
title and interest in and to the Company under the Operating Agreement,
including its membership interests therein (the “Interests”), and Purchaser
wishes to purchase the Interests, all upon the terms and subject to the
conditions set forth in this Agreement.

2



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
     NOW, THEREFORE, in consideration of the mutual covenants and
representations herein contained, Seller and Purchaser agree as follows:
ARTICLE 1.
DEFINITIONS
     1.1 In this Agreement, and in the Exhibits and Schedules attached hereto,
the following words and phrases shall have the following meanings:
     “Amendment” means an amendment, renewal, supplement, modification,
expansion, restatement, extension, or any other change or revision.
     “Appurtenance” means all easements, rights-of-way, covenants, restrictions,
tenements, rights and appurtenances benefiting or appertaining to the Property
and the land lying in the streets and roads in front of and adjoining the
Property.
     “Ballantrae Existing Loan” means that certain loan in the original
principal amount of $40,393,000, as evidenced by that certain Promissory Note
dated as of October 10, 2006, from Ballantrae Tarragon, LLC to the order of
Holder, which Note is secured by that certain Amended and Restated Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated as
of October 10, 2006, which is a lien encumbering the Apartment Complexes and the
Condominium Parcels.
     “Books and Records” means copies of the 2006 and 2007 year-to-date
operating statements for the Property, and, to the extent in Seller’s
possession, copies of all real estate and personal property tax statements and
assessments notices for 2006 and 2007.
     “Broker” is defined in Section 13.1
     “Business Day” means any day other than (a) a Saturday or Sunday, (b) a
Federal, State of Florida banking holiday or (c) a day on which the county
recorder’s office in the county where the Property is located is closed.
     “Casualty” is defined in Section 10.1.
     “Casualty Notice” is defined in Section 10.1
     “Casualty Termination Notice” is defined in Section 10.1 (a)
     “Closing” means the closing of the transactions contemplated under this
Agreement.
     “Closing Date” is defined in Section 6.1.
     “Closing Documents” is defined in Section 6.2.

3



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
     “Closing Statement” is defined in Section 6.2 (o)
     “Commitment” is defined in Section 4.2
     “Condemnation” is defined in Section 10.2.
     “Condemnation Notice” is defined in Section 10.2.
     “Condominiums” means, collectively, the Madison Condominium, the Ybor City
Condominium and the Lugano Condominium.
     “Condominium Declarations” means that certain (i) Declaration of
Condominium of MADISON AT PARK WEST, a Condominium, and any amendments thereto,
as recorded in the Public Records of Charleston County, South Carolina, as
amended from time to time, and other documents furnished pursuant to South
Carolina condominium statutes, (ii) Declaration of Condominium of THE QUARTER AT
YBOR CITY, a Condominium, and any amendments thereto, as recorded in the public
records of Hillsborough County, Florida, as amended from time to time, and other
documents furnished pursuant to Florida condominium statutes and
(iii) Declaration of Condominium of VIA LUGANO, a Condominium, and any
amendments thereto, as recorded in the Public Records of Palm Beach County,
Florida, as amended from time to time, and other documents furnished pursuant to
the Florida condominium statutes.
     “Condominium Parcel Contracts” means all agreements between the Company and
a third party for the purchase and sale of one or more Units in a Condominium
Parcel.
     “Condominium Parcels” means (i) the Units, (ii) a percentage of undivided
ownership interest in the common elements attributable to the Units, (iii) any
other appurtenances as described in and subject to the percentage of undivided
ownership interest in the common elements attributable to the Units and (iv) any
other appurtenances as described in and subject to the Condominium Declarations.
     “Contracts” means all agreements between the Company and any third party
which are described on Exhibit “B” hereto, but shall exclude the Condominium
Parcel Contracts.
     “Deposits” means all refundable security deposits, expense deposits and/or
prepaid rentals received from a Tenant under a Tenant Lease and in the
possession or control of the Seller or the Company.
     “Development Rights” means all rights of the Company’s to the air space
above the Land, if any, and all zoning entitlements, development rights and
appurtenances accruing to the Property under, or by reason of, any applicable
zoning ordinance or other laws.
     “Due Diligence Review” is defined in Section 14.1

4



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
     “Earnest Money” is defined in Section 3.2(a).
     “Encumbrances” means any and all liens, mortgages, deeds of trust, security
agreements, security interests, options, rights of purchase or first refusal,
rights-of-way, restrictive covenants, reservations, judgments, leases,
subleases, licenses, assignments, restrictions, or other encumbrances affecting
title to the Property.
     “Escrow Holder” means Stewart Title Guaranty Company, and/or its affiliated
title insurance companies.
     “Existing Title” means the current commitments to issue title insurance, a
schedule of which is attached hereto as Exhibit “I”.
     “Existing Loans” means, collectively, the Ballantrae Existing Loan, the
Reflection Lakes Existing Loan, the Monterra Existing Loan, the Madison Existing
Loan, the Ybor City Existing Loan and the Lugano Existing Loan.
     “Existing Loan Documents” means all material loan documents executed by the
Company and/or Holder with respect to the Existing Loans, excluding any and all
documents relating to the Seller’s and/or the Company’s purchase of a rate cap
with respect to the Existing Loans.
     “Governmental Entity” means the United States, the State, the County, the
Town or the City where the Property is located and any other State in which a
party to this Agreement is incorporated or organized.
     “Holder” means Barclays Capital Real Estate Inc.
     “Holder Consent” is defined in Section 15.1.
     “Improvements” means Apartment Complexes and the Condominium Parcels and
all buildings, structures, and improvements located on the Land.
     “Land” means the real property more particularly described on Exhibits
“A-1” - “A-3” attached hereto.
     “Legal Proceeding” means any litigation, arbitration, administrative
proceeding, or other legal proceeding of any kind.
     “Licenses and Permits” means all certificates, licenses, permits and
approvals issued by any Governmental Entity with respect to the Property.
     “Lugano Existing Loan” means that certain loan in the original principal
amount of $53,300,000, as evidenced by that certain Promissory Note dated as of
October 10, 2006, from the Lugano Company to the order of Holder, which Note is
secured by that certain Amended and

5



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
Restated Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated as of October 10, 2006, which is a lien encumbering the
Apartment Complexes and the Condominium Parcels.
     “Madison Existing Loan” means that certain loan in the original principal
amount of $22,860,000, as evidenced by that certain Amended and Restated
Promissory Note dated as of October 10, 2006, from the Madison Company to the
order of Holder, which Note is secured by that certain Amended and Restated
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated as of October 10, 2006, which is a lien encumbering the Apartment Complex,
the Apartment Complexes and the Condominium Parcels.
     “Monterra Existing Loan” means that certain loan in the original principal
amount of $41,200,000, as evidenced by that certain Amended and Restated
Promissory Note dated as of October 10, 2006, from the Monterra Company to the
order of Holder, which Note is secured by that certain Amended and Restated
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated as of October 10, 2006, which is a lien encumbering the Apartment
Complexes and the Condominium Parcels.
     “Notice of Termination” is defined in Section 14.2.
     “Objections” is defined in Section 4.3
     “Objection Notice” is defined in Section 4.3.
     “Permitted Encumbrances” is defined in Section 4.1.
     “Permitted Termination” is defined in Section 11.1
     “Person” means an individual person, a corporation, partnership, trust,
joint venture, proprietorship, estate, association, Governmental Entity or other
incorporated or unincorporated enterprise, entity or organization of any kind.
     “Personal Property” means all equipment, machinery and other tangible and
intangible personal property of every nature and description (including, without
limitation, the personal property described on Exhibit “G” attached hereto) used
in connection with the Property (excluding computer hardware, software and
peripherals), which are not owned by the Tenants, which are owned by the Company
and in the possession of Seller or the Company, and also including any rights
the Company may have, if any, with respect to the use of the name of the
Apartment Complexes or the Condominiums or any variation thereof, including,
without limitation, any domain names (provided, however, the content of the
Company’s website for the Property shall be specifically excluded).
     “Plans” means all architectural, electrical, mechanical or plumbing plans
and specifications and any environmental, engineering and geotechnical studies
or reports, including without limitation, any Phase I environmental report,
performed in connection with the Property

6



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
or any portion thereof, which are not owned by the Tenants and which are owned
by the Company and in the possession of Seller.
     “Property” means the Land and the Condominium Parcels and all
Appurtenances, Improvements, Personal Property, Development Rights, Contracts,
Licenses and Permits, Plans, and Warranties and Guaranties on, to or in
connection with the Land and the Condominium Parcels.
     “Rent Roll” is defined in Section 4.1(a).
     “Reflection Lakes Existing Loan” means that certain loan in the original
principal amount of $50,076,000, as evidenced by that certain Amended and
Restated Promissory Note dated as of October 10, 2006, from the Reflection Lakes
Company to the order of Holder, which Note is secured by that certain Amended
and Restated Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated as of October 10, 2006, which is a lien encumbering the
Apartment Complexes and the Condominium Parcels.
     “Response Notice” is defined in Section 4.4.
     “Seller Party” is defined in Section 8.1 (c).
     “Survey” is defined in Section 4.1 (b).
     “Tenant” means all tenants and other parties having the right to use or
occupy all or any portions of the Property.
     “Tenant Lease” means all leases, rental agreements, subleases, or other
agreements which permit or authorize the use and occupancy of the Property,
together with any and all, if any, guaranties, security deposits, or other
security for performance of a Tenant’s obligations thereunder, all Amendments
and/or other agreements forming a part thereof.
     “Termination Deadline” means 4:00 P.M. (EST) on December 11, 2007.
     “Title Company” means Stewart Title Guaranty Company, and/or its affiliated
title insurance companies.
     “Title Policy” means one or more ALTA Owner’s policies of Title Insurance,
insuring Purchaser’s right, title and interest in the Property in the aggregate
amount of the Purchase Price, allocated among the Apartment Complexes and the
Condominium Parcels, subject only to the Permitted Encumbrances.
     “Units” means, collectively, the Madison Units, the Ybor City Units and the
Lugano Units.

7



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
     “Warranties and Guaranties” means all unexpired warranties and guaranties
and payment and/or performance bonds required to be provided under the Contracts
which run to the benefit of the Company in connection with the construction,
renovation and/or operation of the Property.
     “Ybor Existing Loan” means that certain loan in the original principal
amount of $7,142,000, as evidenced by that certain Amended and Restated
Promissory Note A in the amount of $7,079,295 dated as of October 10, 2006 and
that certain Amended and Restated Promissory Note B in the amount of $62,705,
each from the Ybor City Company to the order of Holder, which Notes are secured
by that certain Amended and Restated Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of October 10, 2006, which is a
lien encumbering the Apartment Complexes and the Condominium Parcels.
     1.2 Unless specified to the contrary, references to Sections, Exhibits and
Schedules mean the particular Section, Exhibit or Schedule in or to this
Agreement, all of which Exhibits and Schedules are made a part hereof for all
purposes the same as if set forth herein verbatim; it being expressly understood
that if any Exhibit attached hereto which is to be executed and delivered at
Closing contains blanks, such Exhibit attached hereto shall be deemed completed
in the form executed.
     1.3 Wherever used in this Agreement:
          1. the words “include” or “including” shall be construed as
incorporating, also, “but not limited to” or “without limitation”;
          2. the word “day” means a calendar day unless otherwise specified;
          3. the word “party” means each of Seller and Purchaser;
          4. the word “law” (or “laws”) means any statute, ordinance,
resolution, regulation, code, rule, order, decree, judgment, injunction, mandate
or other legally binding requirement of a Governmental Entity;
          5. each reference to the Property shall be deemed to include “and/or
any portion thereof”; and
          6. each reference to $ or dollars means United States dollars.
     1.4 Certain other words and phrases are defined or described elsewhere in
this Agreement.
ARTICLE 2.
PURCHASE AND SALE

8



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
     2.1 Purchase and Sale. Subject to the terms and conditions of this
Agreement, Seller hereby agrees to sell and convey to Purchaser, and Purchaser
hereby agrees to purchase from Seller, the Interests.
ARTICLE 3.
PURCHASE PRICE AND EARNEST MONEY
     3.1 Purchase Price. The purchase price (the “Purchase Price”) for the
Interests shall be in the amount of ONE HUNDRED FIFTY-SIX MILLION SEVENTY-FIVE
THOUSAND DOLLARS ($156,075,000), which represents the outstanding principal
balance of the Existing Loans as of the Closing Date. The Purchase Price shall
be deemed paid at Closing by Purchaser’s acquisition of the Property, subject to
the Existing Loans in accordance with Article 15 below, by means of the purchase
of the Interests as contemplated herein.
     3.2 Earnest Money.
          (a) Within one (1) Business Day of the date hereof, Purchaser shall
deliver to the Escrow Holder the sum of $5,000,000 by federal funds wire
transfer (the “Earnest Money”). This Agreement shall terminate and be deemed
void ab initio if the Earnest Money is not timely deposited with Escrow Holder.
After the Termination Deadline, if this Agreement is then in effect, the Earnest
Money shall be non-refundable to Purchaser except in the event of (i) the
failure of a condition precedent, as provided in Section 5.1, (ii) a default by
Seller, as provided in Section 11.2 or (iii) the Holder Consent is not issued in
accordance with Section 15.1 hereof. The Earnest Money shall be held in escrow
and invested by the Escrow Holder in an interest-bearing account, with interest
accruing for the benefit of the party entitled to the payment or return of the
Earnest Money. The Earnest Money shall be paid to Holder and applied toward the
paydown of the Existing Loans as provided in Article 15, and shall otherwise be
paid or applied in accordance with this Agreement.
          (b) The Escrow Holder shall hold the Earnest Money pursuant to the
following provisions:
               (i) The Escrow Holder is not a party to, and is not bound by, or
charged with notice of any agreement out of which this escrow may arise, other
than the terms and provisions of this Section 3.2 as well as Sections 4.3 and
14.2 of this Agreement.
               (ii) The Escrow Holder shall deliver the Earnest Money to the
party so designated on written notice from both the Purchaser and Seller
specifying the time and the place where the Earnest Money is to be delivered,
provided, however that the Escrow Holder shall have received such written
instructions at least one (1) Business Day prior to the date designated for
delivery.
               (iii) The Escrow Holder is acting solely as a stakeholder and
depository as an accommodation to Purchaser and Seller, and is not responsible
or liable for any matter or

9



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
loss arising out of the Escrow Holder’s conduct hereunder, except for its gross
negligence or willful misfeasance. The Escrow Holder shall not be responsible or
liable for the sufficiency, correctness, genuineness, or validity of the subject
matter of this Agreement, or for the identity or authority of any person
executing any documents or instruments in connection herewith.
               (iv) Purchaser and Seller agree to jointly and severally,
indemnify, defend and hold harmless the Escrow Holder from and against any loss,
cost, claims, damage or expense, including, without limitation, any and all
court costs and reasonable attorney’s fees and expenses, collectively called
“Expenses”, incurred by the Escrow Holder in connection with or in any way
arising out of this Agreement, other than Expenses resulting from the Escrow
Holder’s gross negligence or willful misconduct, provided that as between
Purchaser and Seller any costs or expenses incurred as a result of any dispute
between Seller and Purchaser shall be the responsibility of the non-prevailing
party in such dispute. The Escrow Holder may, at its own expense, consult with
legal counsel in the event of any dispute or questions as to the construction of
any provisions hereof or its duties hereunder, and it shall be fully protected
in acting in accordance with the written opinion or instructions of such
counsel.
               (v) The Escrow Holder shall be entitled to act or rely upon, and
the Escrow Holder shall be protected in acting or relying upon, the genuineness
and validity of any written notice, request, waiver, consent, certificate,
receipt, authorization, power of attorney or other document the Escrow Holder
shall receive from any party hereto that it reasonably believes to be authentic.
               (vi) In the event that (a) the Escrow Holder receives
contradictory instructions from the parties hereto, or (b) there shall be any
dispute between Seller and Purchaser as to any matter arising under this
Agreement, or (c) there shall be any uncertainty as to the meaning or
applicability of the provisions hereof or any written instructions received by
the Escrow Holder pursuant hereto, the Escrow Holder shall continue to hold the
Earnest Money pending resolution of the matter if so instructed by written
notification from both Seller and Purchaser or if not so instructed shall
deposit the Earnest Money with any appropriate court in the State of Florida at
the cost and expense of Purchaser and Seller jointly and severally, and, upon
making such deposit, the Escrow Holder shall thereupon be discharged and
released from any and all liability with respect to the Earnest Money. The
Escrow Holder may dispose of the escrowed funds in accordance with a court
order, and shall be fully protected if it acts in accordance with any such court
order.
               (vii) Deposits made pursuant to these instructions may be
invested on behalf of any party or parties hereto, provided that any direction
to the Escrow Holder for such investment shall be in writing and contain the
consent of all other parties to this Agreement together with a completed, signed
W-9 Form. The Escrow Holder is not to be held responsible for the loss of
principal or interest on any investment made pursuant to the aforesaid
instruction or in the redemption thereof.

10



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
               (viii) Except as to deposits of funds for which the Escrow Holder
has received written instructions as set forth in paragraph (vii) above, the
Earnest Money may be commingled with other escrowed funds in a non-segregated
escrow account; and
               (ix) Upon delivery of the Earnest Money in accordance with the
terms hereof, the Escrow Holder shall be discharged and released from any and
all liability with respect to the Earnest Money.
               (x) Escrow Holder may resign as Escrow Holder hereunder at any
time upon written notice to Purchaser and Seller, provided that such resignation
shall not be effective unless and until a replacement escrow agent acceptable to
Purchaser and Seller shall have been identified and such replacement escrow
agent shall have agreed in writing to serve as Escrow Holder hereunder pursuant
to the terms and conditions of this Agreement.
               (xi) Purchaser and Seller may jointly terminate the services of
Escrow Holder hereunder at any time upon written notice to Escrow Holder,
provided that such termination shall not be effective unless and until a
replacement escrow agent acceptable to Purchaser and Seller shall have been
identified and such replacement escrow agent shall have agreed in writing to
serve as Escrow Holder hereunder pursuant to the terms and conditions of this
Agreement.
     3.3 Tax Elections. The Company’s tax year is from December 1st through
November 30th. Since the Closing shall occur after November 30, 2007, the
responsibility for filing the Company return for federal and state income tax
from December 1, 2007 through the Closing Date shall be Seller’s responsibility,
and Purchaser shall reasonably cooperate with Seller in connection therewith.
Further, should any returns for 2007 or prior years be audited, the
responsibility for dealing with, settling and paying any such tax liability
shall be Seller’s responsibility. Should Purchaser or the Company be included in
such audits, Seller shall furnish Purchaser or the Company with all necessary
information to permit Purchaser or the Company to respond to the appropriate
authorities in a timely and responsive manner. Notwithstanding anything to the
contrary contained herein, if it is not required under the Internal Revenue Code
to file separate income tax returns for the Company for the period prior to the
Closing and the period on and after the Closing, each party shall prepare the
same for its respective period of ownership and the parties shall cooperate with
each other so as to cause the Company’s tax returns for calendar year 2007 to be
filed in a timely manner and shall make such elections and/or allocations as may
be required so as to allocate to Seller for income tax purposes all income,
expenses and tax credits relating to the period of time prior to the Closing and
to allocate to Purchaser all income, expenses and, if permissible, tax credits
for the period on and after the Closing.

11



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
ARTICLE 4.
DELIVERY OF DOCUMENTS/TITLE
     4.1 Within two (2) Business Days after a fully executed counterpart of this
Agreement is delivered to Purchaser (except as otherwise provided), Seller shall
deliver the following information and documents to Purchaser:
          (a) Tenant Leases relating to the Property (which shall be made
available for inspection at the applicable Apartment Complex or Condominium, and
not delivered to Purchaser), a current rent roll concerning the Property (the
“Rent Roll”) setting forth, with respect to each apartment unit and condominium
unit: (i) the name of the Tenant, (ii) the rent payable, (iii) the expiration
date of each lease and the status of the rental payments payable thereunder,
(iv) the security or other deposit(s) held by Seller, (v) delinquencies and
(vi) free rent and/or other concessions.
          (b) The most recent surveys of the Property in Seller’s possession
(the “Survey”). Any updated Survey required by Purchaser shall be ordered and
paid for by Purchaser.
          (c) Copies of all Books and Records, Contracts, Licenses and Permits,
Plans (which may be made available for inspection at the applicable Apartment
Complex or Condominium, and not delivered to Purchaser), and Warranties and
Guaranties.
          (d) Copies of the most recent title commitments and owner’s title
policies for the Property in Seller’s possession, if any.
          (e) Copies of 2006 tax returns for the Ballantrae Company, the
Reflection Lakes Company, the Monterra Company and the Madison at Park West
Company. Purchaser acknowledges and agrees that Seller shall not provide copies
of the 2006 tax returns for the Lugano Company or the Ybor City Company.
          (f) Copies of the Condominium Declarations, and all other
condominium-related documents relating to the Condominium Parcels, including
without limitation, condominium by-laws, condominium association minutes,
notices of special assessments, if any, budgets and the like in the possession
or control of Seller.
          (g) Copies of the Existing Loans Documents.
     Seller’s failure to deliver to Purchaser items (a) through (g) above within
two (2) Business Days after a fully executed copy of this Agreement is delivered
to Purchaser shall not result in the extension of the Termination Deadline, and
Purchaser’s sole remedy therefor shall be Purchaser’s right to terminate this
Agreement by delivering written notice thereof to Seller prior to the
Termination Deadline, in which event neither party shall have any further rights
or obligations hereunder (except as otherwise provided herein).

12



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
     4.2 Purchaser shall request the Title Company to deliver to Purchaser and
Seller: (a) a current commitment for a Title Policy to be issued by the Title
Company, whereby said Title Company commits to insure title to the Property for
the benefit of Purchaser in accordance with this Agreement (the “Commitment”);
and (b) copies of all instruments shown on Schedule B of the Commitment. The
Commitment shall describe the Property; shall list the Company as the
prospective named insured; shall show as the policy amount the Purchase Price;
and shall contain the commitment of the Title Company to insure the Company’s
fee simple interest in the Property upon the Closing. The Commitment shall show
the status of the title of the Property and all exceptions which would appear in
the Title Policy. Any items or exceptions to title which are accepted or waived
in writing or deemed to have been accepted or waived by Purchaser pursuant to
the terms of this Agreement are hereinafter referred to as “Permitted
Encumbrances”. Seller makes no representations or warranties with respect to the
accuracy of the Commitment.
     4.3 As of the date of this Agreement, Purchaser (i) acknowledges receipt of
the Existing Title, (ii) acknowledges its approval of the Existing Title and
(iii) confirms that all exceptions to title set forth in the Existing Title
(including all existing liens and encumbrances) shall be deemed Permitted
Encumbrances, except for those matters to be addressed by the title clearing
items set forth on Exhibit “K”, which will be delivered by Seller on or before
the Closing Date. Purchaser shall be entitled to raise Objections (as
hereinafter defined) within two (2) Business Days after Purchaser receives an
update or bringdown to the Existing Title which contains exceptions to title
that did not previously appear in the Existing Title to the extent that any such
exception is monetary in nature or, in Purchaser’s reasonable opinion, will
adversely interfere with the Company’s title to or use, operation or financing
of the Property, and which Purchaser is unwilling to take title to the Property
subject to any such matter (the “Objections”), separately specifying and setting
forth each of such Objections and the reasons therefor. Within two (2) Business
Days after Purchaser provides written notice (the “Objection Notice”) of the
Objections, Seller shall give Purchaser notice (the “Response Notice”) if Seller
is unable or unwilling to cure any of Purchaser’s Objections (and if Seller
fails to timely deliver a Response Notice, Seller shall be deemed to have
elected not to cure Purchaser’s Objections). If Seller’s Response Notice
indicates that Seller is unwilling or unable to cure Purchaser’s Objections,
then Purchaser may, as its exclusive remedy, elect by written notice given to
Seller within two (2) Business Days after the Response Notice is given (or if
deemed given, within three (3) Business Days of the giving of Purchaser’s
Objection Notice), either (a) to accept such title as Seller is able to convey
without any reduction or abatement of the Purchase Price, or (b) to terminate
this Agreement, in which event the Earnest Money and all interest thereon shall
be paid to Purchaser, Escrow Holder being unconditionally authorized to
immediately release same to Purchaser. If Purchaser fails to deliver any such
notice, Purchaser will be deemed to have elected to proceed under clause (a). If
Seller elects to cure the Objections, the cure shall be effected on or before
the Closing Date. If Purchaser gives Seller an Objection Notice as set forth
above, then all matters disclosed on the updated title which are not objected to
in such Objection Notice shall be deemed to be Permitted Encumbrances. If
Purchaser fails to give Seller an Objection Notice within the period set forth
above, then all matters disclosed on the updated title shall be deemed to be
Permitted Encumbrances.

13



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
     4.4 Seller shall not be required to expend any money or bring any action or
proceeding to cure such Objections. Notwithstanding anything to the contrary
contained herein: (a) the standard preprinted exceptions set forth in the
Commitment shall not constitute Permitted Encumbrances for purposes hereof to
the extent they can be omitted in the State of Florida or South Carolina (as
applicable) by Seller’s affidavit without payment of additional premium by
Purchaser; (b) all mortgages and other encumbrances evidencing or securing
indebtedness arising by, through or under Seller (excluding the Existing Loan
Documents) shall not constitute Permitted Encumbrances and shall be discharged
and satisfied by Seller prior to Closing; (c) Seller shall be required to expend
up to $10,000 in the aggregate to satisfy, discharge or bond over liens or other
monetary or non-monetary items which can be satisfied by the expenditure of less
than $10,000 in the aggregate; and (d) Seller shall use its reasonable good
faith efforts (without cost to Seller) to cure any objections to Seller’s title
raised by Purchaser or the Title Company with respect to affidavits or consents
of stockholders, directors and officers approving any acts of affiliated
corporations in the chain of title, and proof of payment of franchise or
dissolution taxes thereof.
ARTICLE 5.
CONDITIONS TO CLOSING
     5.1 Conditions to Obligations of Purchaser. The obligations of Purchaser to
execute and deliver the applicable Closing Documents, to pay the Purchase Price
and to perform Purchaser’s other obligations at the Closing under this Agreement
are and shall be subject to the satisfaction of each of the following conditions
at or prior to the Closing, unless otherwise specified:
          (a) Title to the Property shall be free of Encumbrances other than
Permitted Encumbrances.
          (b) Seller shall have executed (where applicable) and delivered to
Escrow Holder the Closing Documents to be executed and delivered by Seller.
          (c) All of the representations and warranties of Seller contained in
this Agreement shall have been true and correct in all material respects when
made, and shall be true and correct in all material respects on the Closing Date
with the same effect as if made on and as of such date.
          (d) Seller shall have performed, observed, and complied in all
material respects with all covenants, agreements, and conditions required by
this Agreement to be performed, observed, and complied with on Seller’s part
prior to or as of the Closing Date.
          (e) Other than in the event of a Casualty or a Condemnation, the
physical condition of the Property shall be substantially the same on the
Closing Date as on the date hereof, reasonable wear and tear excepted.

14



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
          (f) The Holder Consent shall have been issued.
In the event that any one of the above conditions precedent to the obligations
of Purchaser shall not occur by the Closing Date and the occurrence of such
condition is not due to a default by Seller and is not waived by Purchaser (in
Purchaser’s sole discretion), and provided Purchaser is not then in default
under the terms of the Agreement, then upon written notice from Purchaser to
Seller and Escrow Agent delivered on or prior to the Closing Date, this
Agreement shall terminate, the Earnest Money shall be returned to Purchaser and
neither party shall have any further obligation to the other.
     5.2 Conditions to Obligations of Seller. The obligations of Seller to
execute and deliver the applicable Closing Documents and to perform Seller’s
other obligations at the Closing under this Agreement are and shall be subject
to the satisfaction of each of the following conditions at or prior to the
Closing:
          (a) Intentionally deleted.
          (b) Purchaser shall have executed (where applicable) and delivered to
Escrow Holder the Closing Documents to be executed and delivered by Purchaser.
          (c) All of the representations and warranties of Purchaser contained
in this Agreement shall have been true and correct in all material respects when
made, and shall be true and correct in all material respects on the Closing Date
with the same effect as if made on and as of such date.
          (d) Purchaser shall have performed, observed, and complied in all
material respects with all covenants, agreements, and conditions required by
this Agreement to be performed, observed, and complied with on Purchaser’s part
prior to or as of the Closing Date.
          (e) The Holder Consent shall have been issued, and Seller and all of
its affiliates shall have been released by Holder from any obligation under the
Existing Loans from and after the Closing Date, except as otherwise provided in
Article 15 below.
In the event that any one of the above conditions precedent to the obligations
of Seller shall not occur by the Closing Date and the occurrence is not waived
by Seller (in its sole discretion), and provided Seller is not then in default
under the terms of the Agreement, then upon written notice from Seller to
Purchaser and Escrow Agent delivered on or prior to the Closing Date, this
Agreement shall terminate, the Earnest Money shall be paid to the Seller, and
neither party shall have any further obligation to the other. Notwithstanding
the foregoing, Purchaser shall be entitled to the return of the Earnest Money if
the condition set forth in (e) above does not occur for reasons other than a
default by Purchaser.

15



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
ARTICLE 6.
CLOSING
     6.1 Closing. The Closing shall occur through an escrow at the Title Company
on (or, if Seller and Purchaser mutually agree, before) December 31, 2007 (the
“Closing Date”), time being of the essence to such date. The parties will
deliver required closing documents and funds to the Escrow Holder by overnight
delivery service, fax and wire transfers.
     6.2 Seller’s Obligations at Closing. At the Closing, Seller shall deliver
to Escrow Holder the following documents (the “Closing Documents”):
          (a) An Assignment and Assumption of Membership Interests, in form and
substance as set forth on Exhibit “C” attached hereto, duly executed and
acknowledged by Seller, with respect to each of the Interests;
          (b) Intentionally deleted;
          (c) an affidavit originally executed by Seller to the effect that
Seller is not a foreign person for purposes of 26 U.S.C. 1445 (b) (2);
          (d) such affidavits executed by Seller as the Title Company shall
reasonably require in order to omit from the Title Policy all exceptions for
(i) rights of parties in possession (other than Tenants under the Tenant Leases,
as tenants only), (ii) notices of commencement for work conducted by or on the
Company’s behalf or (iii) matters arising between the date of the Commitment and
the Closing Date, along with a “no change” affidavit stating that to Seller’s
knowledge there have been no changes to the existing surveys and, with respect
to the Madison Condominium Parcels, a non-imputation affidavit in the form
attached hereto as Exhibit “M”;
          (e) such corporate, partnership and/or limited liability company
certificates and resolutions as the Purchaser and the Title Company may
reasonably request in order to confirm the authorization of (i) the actions to
be taken by Seller under this Agreement and (ii) the execution and delivery of
this Agreement, the Closing Documents and all other documents required to be
executed and delivered by Seller pursuant to this Agreement;
          (f) all Tenant Leases, Books and Records (originals when available or
photocopies if not available) in the possession or control of Seller;
          (g) all keys and master keys to all locks at the Property which are in
the possession or control of Seller;
          (h) all Licenses and Permits in Seller’s possession or control;
          (i) all Plans in Seller’s possession or control;

16



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
          (j) all Contracts and Condominium Parcel Contracts, if any, in
Seller’s possession or control;
          (k) an update of the Rent Roll, dated as of the Closing Date and
represented and certified by Seller to be true and correct;
          (l) original counterparts of a management agreement for each Apartment
Complex and the rental portion of each Condominium Parcel (collectively, the
“Rental Management Agreements”), pursuant to which Tarragon Management, Inc.
will manage such Apartment Complexes and rental portion of each Condominium
Parcel on a month-to-month basis, for a management fee equal to 3% of gross
revenues, which Rental Management Agreements shall be negotiated in good faith
and in a commercially reasonable manner by the parties prior to Closing;
          (m) original counterparts of an agreement for the Condominium Parcels
(the “Condominium Project Management Agreement”), pursuant to which Tarragon
Development Corporation will coordinate all sales and marketing efforts for the
Condominium Parcels on a month to month basis, for a fee equal to the reasonable
costs for personnel and services, which Condominium Project Management Agreement
shall be negotiated in good faith and in a commercially reasonable manner by the
parties prior to Closing;
          (n) a closing statement prepared by Seller and approved by Purchaser
(the “Closing Statement”); and
          (o) resignations from all employees, officers, directors or agents of
Seller that are either members of the Board of Directors of the condominium
associations or officers of such associations with respect to the Condominiums
(collectively, the “Seller Board Members”).
     6.3 Purchaser’s Obligations at Closing. At Closing, Purchaser shall deliver
to Escrow Holder the following:
          (a) the balance of the Purchase Price, by wire transfer of immediately
available funds to the account of the Title Company;
          (b) executed counterparts of all of the Assignment and Assumption of
Membership Interests and Notice Letters, originally executed and acknowledged
(where applicable) by Purchaser;
          (c) such corporate, partnership and/or limited liability company
certificates and resolutions as the Seller and the Title Company may reasonably
request in order to confirm the authorization of (i) the actions to be taken by
Purchaser under this Agreement and (ii) the execution and delivery of this
Agreement, the Closing Documents and all other documents to be executed and
delivered by Purchaser pursuant to this Agreement and/or as customarily required
by the Title Company;

17



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
          (d) the Closing Statement; and
          (e) a document in form and substance reasonably acceptable to Seller
and Purchaser evidencing the appointment of substitute members of the Board of
Directors of the condominium associations replacing the Seller Board Members.
     6.4 Closing Costs. Except as otherwise expressly provided herein, Purchaser
shall pay (i) all sales taxes on personal property, if any, (ii) the title
premiums and the cost of any endorsements to the Title Policy required by
Purchaser or Existing Lender and the search and examination fees,
(iii) Purchaser’s share of prorations, (iv) the cost of updating the Survey, (v)
all recording charges (other than for discharges of mortgages and related
documents), (vi) all documentary stamps and intangible taxes in connection with
Purchaser’s financing, (vii) legal fees and disbursements of attorneys of Holder
in connection with he assumption of the Existing Loans, and (viii) one-half of
any escrow fees and other customary charges of the Escrow Holder (if any).
Seller shall pay Seller’s share of prorations and one-half of any escrow fees
and other customary charges of the Escrow Holder (if any). Except as otherwise
provided herein, each party shall pay its own attorneys’ fees.
ARTICLE 7.
PRORATIONS
     7.1 The following shall be apportioned and adjusted between Seller and
Purchaser as of 11:59 p.m. (Florida time) the day preceding the Closing Date,
except as otherwise specified:
          (a) rents and additional rents under or in respect of the Tenant
Leases, as, when and to the extent actually collected, on the basis of the
period for which payable under the applicable Tenant Lease and apportioned on
the basis of the actual number of days in such period, along with security, pet,
key and any other deposits held by Seller under Tenant Leases;
          (b) any real property taxes, water and sewer rents and charges; any
tax credit or refund collected as a result of any real property tax appeal;
vault taxes or charges, elevator inspection charges and other like and similar
municipal taxes and charges, each on the basis of the fiscal year or other
period for which assessed, and apportioned upon the basis of the actual number
of days in such year or period. If actual tax bills are not available, taxes
shall be apportioned based on the most recent tax bills available, with a
post-Closing adjustment to be made as soon as tax bills for the fiscal year
during which the Closing occurs become available;
          (c) subject to Section 7.5, electric, gas, steam and other public
utility charges for services furnished to the Property, on the basis of the
actual number of days in any period covered by the charge being apportioned
(except that no apportionment shall be made for any of such items as are
furnished and charged by the applicable utility company directly to Tenants
under the Tenant Leases);

18



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
          (d) all charges under the Contracts, on the basis of the actual number
of days in any period covered by the charge being apportioned. Seller shall pay,
at or prior to the Closing, all installments or amounts of items which are being
apportioned under this Section which became due and payable prior to the Closing
Date;
          (f) such other items as are customarily apportioned between sellers
and purchasers of real properties of a type similar to the Apartment Complexes
and Condominium Parcels (including, without limitation, fees and special
assessments due and owing to the Condominium Associations); and
          (g) any excess deficit funding obligations due and owing from the
Condominium Associations to the “developer” of such Condominium at the time of
“turnover” of each Condominiums if and to the extent paid by the Associations.
     7.2 Seller shall pay all unpaid commissions, fees and other charges due on
or prior to the Closing to real estate brokers or other Persons with respect to
(i) any Tenant Lease beginning prior to the Closing Date or (ii) any Condominium
Parcel Contract entered into prior to the Closing Date. If the Closing occurs,
then Purchaser shall be responsible for commissions, fees, or other charges due
to real estate brokers or other Persons with respect to Tenant Leases, and any
renewals, extensions and expansions thereof beginning after the Closing Date.
Purchaser will receive either a cash payment for all Deposits or, if applicable,
a credit against any amounts due and owing to Seller hereunder.
     7.3 If the Closing occurs before a new real property or other applicable
tax rate or charge of a Governmental Entity is fixed, then the apportionment of
such tax or charge at the Closing shall be based upon the tax rate for the
immediately preceding fiscal period applied to the latest assessed valuation.
Promptly after the new tax rate has been fixed, the apportionment of such tax or
charge made at the Closing shall be recalculated and any reimbursement owed by
Purchaser to Seller or Seller to Purchaser, as the case may be, shall be paid
promptly after such recalculation.
     7.4 If any Tenant under a Tenant Lease is in arrears in the payment of
rent, or other charges, payments received from such Tenant after the Closing
shall be applied in the following order of priority: first, to current rents and
other sums due Purchaser as the current owner of the Property and landlord under
the Tenant Leases, and the balance to any delinquent sums owing to Seller under
the Tenant Leases. If any payments from a Tenant received by Purchaser or Seller
after the Closing are payable to the other party by reason of this Section, then
the appropriate sum shall be promptly paid to the other party.
     7.5 The apportionment of utility charges shall be made upon the basis of
charges shown on the latest available bills of such utilities. The charges shown
on such available bills for periods prior to the Closing Date shall be paid by
Seller, and for the period from the date of each such last available utility
bill to the Closing Date an apportionment shall be made based on the amount
charged for the period covered by such last available bill. Notwithstanding the
foregoing, Seller will use reasonable efforts to cause the respective utility
companies to read

19



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
their meters or fix their charges to the Closing Date, in which event Seller
shall pay such charges, when billed, to the Closing Date, and Purchaser shall
pay such charges from and after the Closing Date and/or promptly reimburse
Seller for any such charges paid by Seller for any period subsequent to the
Closing Date.
     7.6 At the Closing if requested by Purchaser, Seller shall assign to
Purchaser, as part of the Assignment, all deposits or escrows held for Seller’s
account at or by any public utility company in connection with the utility
services furnished to the Property; and in such case Purchaser shall pay Seller,
at the Closing, for the amount of deposits, or escrows so assigned. Prior to the
Closing Date, Seller shall notify all such public utilities in writing of the
applicable transfer of service.
     7.7 If any item covered by this Article cannot be apportioned because the
same has not been (or cannot be) fully ascertained on the Closing Date, or if
any error has been made with respect to any apportionment, then such item shall
be apportioned (or corrected, as applicable) as soon as the same is fully
ascertained and shall be paid within twenty (20) days thereafter by the
appropriate party. Any Property-related bills received after Closing related to
the period prior to Closing shall be promptly paid by Seller.
     7.8 Real estate tax refunds and credits received after the Closing which
are attributable to the fiscal tax year during which the Closing Date occurs
shall be apportioned between Seller and Purchaser, pursuant to this Article.
     7.9 If, as of the Closing Date, the Property shall be (or shall have
become) subject to a special or local assessment or charge of any kind (whether
or not yet a lien), then (to the extent not payable by the tenants) Seller shall
pay all installments thereof due and payable prior to the Closing Date;
provided, however, any installment thereof attributable to a period from and
after the Closing Date shall be apportioned at the Closing in the same manner as
for taxes under Section 7.1(b). Purchaser shall be responsible for all
installments of such assessment attributable to the period from and after the
Closing Date.
     7.10 Except as otherwise provided herein, it is the intention of the
parties that Seller be responsible for all costs and expenses of the Company
relating to the period up to the Closing Date, and that Purchaser be responsible
for such costs and expenses from and after the Closing Date. In the event either
Purchaser or Seller shall owe the other any money as a result of the terms of
this Article 7 (whether at Closing or thereafter), then the party owing such
money shall pay the other party such money promptly, as soon as the amount is
finally determined.
     7.11 If and to the extent that any adjustment hereunder shall result in an
amount due and owing to Purchaser that is not offset by amounts due and owing to
Seller, Seller shall make a payment by wire transfer to Purchaser’s account or
as otherwise directed by Purchaser on the Closing Date.
     7.12 This Article 7, and all rights and duties of the parties hereunder,
shall survive the Closing.

20



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
ARTICLE 8.
REPRESENTATIONS AND WARRANTIES OF SELLER
     8.1 Disclaimer of Seller.
          (a) Except as expressly set forth in this Agreement, including
Section 8.2, Purchaser acknowledges and agrees that Seller, or any member,
shareholder, partner, director, officer, manager, person, firm, agent, employee
or representative of, or acting or purporting to act on behalf of, Seller has
not made, does not make and specifically negates and disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, of, as to, concerning or with respect to the Interests
or the Property. Seller is not liable or bound in any manner by any verbal or
written statements, representations or information pertaining to the Interests
or the Property, or the operation thereof, furnished by any real estate broker
or any agent or employee of Seller (other than as expressly set forth in the
Agreement). Purchaser further acknowledges and agrees that except as expressly
set forth in this Agreement, to the maximum extent permitted by law, that should
the Closing occur, then the sale of the Interests and the Property as provided
for herein will be made on an “AS IS” condition and basis “WITH ALL FAULTS”. It
is understood and agreed that the Purchase Price has been adjusted by prior
negotiation to reflect that the Interests and the Property are sold by Seller
and purchased by Purchaser subject to the foregoing.
          (b) Except as expressly set forth in Section 8.2 below, Seller makes
no representations or warranties as to the truth, accuracy or completeness of
any materials, data or other information supplied to Purchaser in connection
with Purchaser’s inspection of the Interests or the Property (e.g., that such
materials are complete, accurate or the final version thereof, or that all such
materials are in Seller’s possession). It is the parties express understanding
and agreement that such materials are provided only for Purchaser’s convenience
in making its own examination and determination as to whether it wishes to
purchase the Interests, and, in doing so, Purchaser shall rely exclusively on
its own independent investigation and evaluation of every aspect of the
Interests or the Property and not on any materials supplied by Seller, except as
may be expressly set forth below in Section 8.2.
          (c) Each party comprising Seller and its shareholders, officers,
directors, agents, employees, property manager and affiliates (individually a
“Seller Party” and collectively the “Seller Parties”) are hereby released from
all responsibility and liability regarding the condition (including the presence
in the soil, air, structures and surface and subsurface waters, of any and all
materials or substances that have been or may in the future be determined to be
toxic, hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines), valuation,
salability or utility of the Property, or its suitability for any purpose
whatsoever, except to the extent liability is based on an alleged breach of a
representation or warranty in Section 8.2(i) below. Without limitation,
Purchaser specifically

21



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
releases Seller from any claims it may have against Seller now or in the future
under the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. §§ 9601 et seq., as amended; the Resource Conservation and Recovery
Act, 42 U.S.C. §§ 6901 et seq., as amended; any other analogous state or federal
statute; and common law arising from the environmental conditions of the
Property or the presence of hazardous materials, solid wastes, or any other
pollutants or contamination the Property.
          (d) Except as otherwise expressly provided in Section 8.2 below,
Purchaser acknowledges that any information of any type which Purchaser has
received or may receive from any Seller Party, including, without limitation,
any environmental reports and surveys, is furnished on the express condition
that Purchaser shall make an independent verification of the accuracy of such
information, all such information being furnished without any representations or
warranty of Seller whatsoever, whether as to the completeness of such
information, its accuracy or otherwise.
          (e) THE PROVISIONS OF THIS SECTION ARE A MATERIAL PART OF THE
CONSIDERATION FOR SELLER’S ENTERING INTO THIS AGREEMENT, AND SHALL SURVIVE
CLOSING.
     8.2 Representations and Warranties of Seller. Seller represents and
warrants to Purchaser as follows, which representations and warranties shall be
true and correct as of the date hereof and as of the Closing Date, subject to
changes in facts permitted hereunder and occurring in the ordinary course of
Seller’s business:
          (a) Rent Roll. Attached hereto as Exhibit “E” is a true, correct and
complete copy of the Rent Roll for the Apartment Complexes and the Condominium
Parcels, and the information set forth therein is true and correct in all
material respects as of the date thereof. An updated Rent Roll for the Apartment
Complexes and the Condominium Parcels will be provided at Closing. There are no
Tenant Leases (written or oral) between Seller and any other party for any space
in the Property, other than those relating to tenants set forth in the Rent
Roll. Except as set forth on the Rent Roll, no Tenant is in arrears in the
payment of rent due under a Tenant Lease beyond any applicable notice and cure
periods.
          (b) Authority, Actions of Seller, Authorization and Consents.
               (i) The execution and delivery by Seller of this Agreement and
the Closing Documents, and the consummation by Seller of the transactions
contemplated thereby, have been duly authorized by all necessary action of
Seller. Except for the approval of Holder as provided herein, there are no other
approvals, authorizations, consents or other actions by or filings with any
Person which are required to be obtained or completed by Seller in connection
with the execution and delivery of this Agreement or any of the Closing
Documents (or any other agreement or instrument required hereunder) or the sale
or assignment of the Interests or the Property or in connection with any other
action required to be taken by Seller hereunder at or before the Closing.

22



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
               (ii) Except with respect to the Existing Loan, neither the
execution and delivery of this Agreement or the Closing Documents by Seller nor
the consummation of the transaction contemplated hereby will: (A) violate any
provision of Seller’s or the Company’s articles of organization or operating
agreements; (B) violate, conflict with or result in a breach or termination of,
or give any other party the right to terminate, or constitute a default under
the terms of, any agreement to which Seller or the Company is a party or by
which it is bound; (C) violate any judgment, order, injunction, award or decree
of any Governmental Entity against or binding upon Seller, the Company or the
Property or business of Seller or the Company; or (D) constitute a violation by
Seller of any applicable law or regulation to which Seller, the Company or the
Property is subject.
          (c) Legal Proceedings. Except as may be set forth on Exhibit “F”,
neither Seller nor the Company has received any written notice of any pending
or, to Seller’s knowledge, threatened Legal Proceedings against the Interests,
the Company or the Property.
          (d) FIRPTA. Seller is not a foreign person within the meaning of
Section 1445(b) (2) of the Internal Revenue Code of 1986, as amended.
          (h) Documents Delivered. The Tenants Leases, Plans, Books and Records,
Condominium Parcel Contracts, Contracts and Condominium Declarations delivered
or made available by Seller to Purchaser for inspection pursuant to Section 4.1
are true and correct copies of the originals thereof in Seller’s files in all
material respects. Attached hereto as Exhibit “G” is a true, correct and
complete copy of the current inventory of the Personal Property at the Property,
and the information set forth therein is true and correct in all material
respects as of the date thereof.
          (i) Other Agreements. Seller is not a party to any outstanding
contracts or options to purchase the Property or any portion thereof in favor of
any third party other than the Condominium Parcel Contracts. Attached hereto as
Exhibit “L” is a true, correct and complete list of all Condominium Parcel
Contracts as of the date hereof.
          (j) Licenses and Permits. To Seller’s knowledge, there are no
conditions to the Licenses and Permits, or other agreements or obligations
associated therewith, which are not expressly set forth in such Licenses and
Permits, in the publicly adopted resolutions pursuant to which the Licenses and
Permits were issued, or elsewhere in this Agreement.
          (k) Hazardous Materials. Except as may otherwise be specified in any
environmental reports delivered to Purchaser pursuant to Section 4.1, Seller has
no actual knowledge, without independent inquiry, of the presence on or under
the Property of any hazardous materials or hazardous substances, as such terms
are defined in applicable federal and state environmental laws, in a manner
which violates any such laws.
          (l) Violations. Seller has not received written notice of any
violations of any state, federal or local law or ordinance against the Property
or any written complaints or notices issued with respect thereto.

23



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
          (m) Deposits. Seller has not received written notice of any violations
of the requirements of chapter 83 of the Florida Statutes, including without
limitation, all requirements with respect to the holding of security deposits.
          (n) Employees. The Company has no employees.
          (o) Patriot Act. Neither Seller, nor any member, partner or
shareholder of Seller, nor, to Seller’s knowledge, any person or entity with
actual authority to direct the actions of any member, partner or shareholder of
Seller, (i) are named on any list of persons, entities and governments issued by
the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 — Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism (“Executive Order 13224”), as in effect on the date hereof, or any
similar list known to Seller or publicly issued by OFAC or any other department
or agency of the United States of America (collectively, the “OFAC Lists”),
(ii) are included in, owned by, controlled by, knowingly acting for or on behalf
of, knowingly providing assistance, support, sponsorship, or services of any
kind to, or otherwise knowingly associated with any of the persons, entities or
governments referred to or described in the OFAC Lists, or (iii) has knowingly
conducted business with or knowingly engaged in any transaction with any person,
entity or government named on any of the OFAC Lists or any person, entity or
government included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or, to
Sellers’ knowledge, otherwise associated with any of the persons, entities or
governments referred to or described in the OFAC Lists.
          (p) Condominium. Except as set forth on Exhibit F, there are no
outstanding obligations of any kind arising out of or in connection with
Seller’s proposed conversion of an Apartment Complex to a regime of condominium
(or the abandonment of such proposed conversion) that will be binding on
Purchaser after the Closing, including without limitation, any obligations under
any condominium prospectuses, any filings or payment obligations with or to the
Division of Florida Land Sales, Condominiums and Mobile Homes or any other
Governmental Entity, and/or any obligations of any kind in connection with any
proposed condominium unit purchasers. None of the Condominium Parcels have been
“turned-over”. Neither Seller nor its affiliates currently manage the
condominium associations at the Condominium. The Company has no further
obligations with respect to the Condominiums in its capacity as developer other
than those set forth in the Condominium Declaration or those that exist as a
matter of law.
          (q) Intentionally deleted.
          (r) At Closing, Seller shall be the sole legal and beneficial owner of
the Interests free and clear of all liens, pledges, mortgages, claims, charges
or other encumbrances of any kind or nature whatsoever.

24



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
          (s) The Company is a limited liability company, duly organized and
validly existing under the laws of the State of its organization and its status
is active. The only activities conducted by the Company since its inception have
been the construction, ownership and operation of the Property. The Company has
no liabilities or obligations other than as set forth on Exhibit “N” attached
hereto (the “Disclosed Liabilities”).
          (t) All tax returns required by law to be filed by the Company prior
to Closing will be filed (or extensions to file will be obtained and such
returns will be filed before the expiration of such extensions), and all taxes,
if any, shown on such returns or otherwise determined to be due, together with
any interest or penalties thereon, will be paid.
          (u) Intentionally deleted.
          (v) There is not currently pending, and Seller knows of no threatened
(i) audit or investigation of the Company with respect to any liability for
income taxes relating to the Company for which the Company may be liable or
(ii) claims or assessments for income taxes against or relating to the Company.
     8.3 Knowledge. As used herein, the term “to Seller’s knowledge” shall mean
only the “current actual knowledge” (as defined below) of the following
designees of Seller: with respect to (i) the Apartment Complexes, Joyce Marshall
and Terri Bridenbaugh, and (ii) with respect to the Condominium Parcels, Jamie
Helman and Chris Cobbs, who are the persons with the most knowledge and
experience in connection with the ownership and operation of the Property by
Seller. As used herein, the term “current actual knowledge” shall mean only the
actual, current, conscious and not constructive, imputed or implied knowledge of
such designee without having made a review of the files or other inquiry.
Anything herein to the contrary notwithstanding, such designee shall not have
any personal liability or obligation whatsoever with respect to any of the
matters set forth in this Agreement or any of the Seller’s representations
herein being or becoming untrue, inaccurate or incomplete in any respect.
     8.4 Survival. The representations and warranties of Seller set forth in
this Article 8 and anywhere else in this Agreement (unless expressly stated
otherwise) shall survive the Closing of the transaction contemplated in this
Agreement and the delivery of the Assignment and Assumption of Membership
Interests from Seller to Purchaser for a period of twelve (12) months from and
after the Closing Date. Consequently, Purchaser stipulates and agrees that from
and after such twelve (12) month period, it is entitled to and agrees to claim
no damages of any kind with respect to any alleged breach and/or violation of
any of such representations and/or warranties of Seller. In the event Purchaser
obtains actual knowledge of any breach and/or violation of any Seller’s
representations and warranties prior to Closing and following notice thereof to
Seller, Seller fails or is unable to cure any such breach or violation to the
reasonable satisfaction of Purchaser, Purchaser’s sole remedy for any such
breach or violation shall be to terminate this Agreement by delivering written
notice of such termination to Seller on or before the Closing Date in which
event the Earnest Money will be returned to Purchaser, and neither party shall
have any obligation hereunder. Purchaser hereby waives any right Purchaser may
have to commence any action(s) to enforce any alleged breach and/or violation of
any of the

25



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
representations of Seller as set forth in this Agreement or to seek damages in
connection therewith in the event that Purchaser obtains actual knowledge of any
such alleged breach and/or violation prior to Closing and fails to give Seller
notice thereof on or before the Closing Date.
     8.5 Indemnification. A. Seller agrees that, if the Closing occurs, Seller
(meaning each constituent entity of Seller, jointly and severally) shall
indemnify, defend and hold harmless Purchaser from and against any claim by a
third-party and related loss, damage, liability, obligation, suit, cause of
action, judgment, settlement, penalty, fine, cost or expense (including
reasonable fees and disbursements of attorneys and other professionals and court
costs) to the extent arising out of or related to (1) any act, omission,
activity or event in any way involving the Company or the Property and occurring
before the Closing Date (including, without limitation, the threatened
litigation listed on Exhibit F), (2) any failure of the Company to perform any
obligation prior to the Closing Date, 3) any violation of law by the Company
alleged to have occurred prior to the Closing Date other than any matters
pertaining to the physical condition of the Property or (4) any liability of the
Company for which Seller is liable as provided in Section 7.10 above. The
foregoing indemnification obligation shall survive for a period of four
(4) years after the Closing Date.
          B. Purchaser agrees that, if the Closing occurs, it will indemnify,
defend and hold harmless Seller from and against any claim by a third-party and
related loss, damage, liability, obligation, suit, cause of action, judgment,
settlement, penalty, fine, cost or expense (including reasonable fees and
disbursements of attorneys and other professionals and court costs) to the
extent arising out of or related to (1) any act, omission, activity or event
involving the Company or the Property and occurring on or after the Closing
Date, (2) any failure of the Company or Purchaser to perform any obligation
after the Closing Date, (3) any violation of law by the Company alleged to have
occurred on or after the Closing Date and (4) any liability of the Company for
which Purchaser is liable as provided in Section 7.10 above. The foregoing
indemnification obligation shall survive for a period of four (4) years after
the Closing Date.
          C. Notwithstanding anything herein to the contrary, (i) Seller’s
aggregate liability under Sections 8.4 and 8.5A above shall not exceed
$6,000,000 in the aggregate (except that Seller’s liability for the threatened
litigation set forth on Exhibit F shall not be subject to or apply to the
foregoing limitation) and (ii) Purchaser’s liability under Section 8.5B above
shall not exceed $6,000,000.
ARTICLE 9.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     9.1 Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller as follows, which representations and
warranties shall be true and correct as of the date hereof and as of the Closing
Date:
          (a) Authority, Actions of Purchaser and Authorization. Purchaser has
all necessary power and lawful authority to own and operate its assets and
properties, including, but

26



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
not limited to the Property, and to carry on its business (including all
business contemplated under this Agreement and the Closing Documents). The
execution and delivery by Purchaser of this Agreement and the Closing Documents,
and the consummation by Purchaser of the transactions contemplated thereby, have
been duly authorized by all necessary action of Purchaser. There are no other
approvals, authorizations, consents or other actions by or filings with any
Person which are required to be obtained or completed by Purchaser in connection
with the execution and delivery of this Agreement or any of the Closing
Documents (or any other agreement or instrument required hereunder) or the sale
or purchase of the Interests or in connection with any other action required to
be taken by Purchaser hereunder at or before the Closing.
          (b) Consents. Neither the execution and delivery of this Agreement or
the Closing Documents by Purchaser nor the consummation of the transaction
contemplated hereby will: (i) violate, conflict with or result in a breach or
termination of, or give any other party the right to terminate, or constitute a
default under the terms of, any agreement to which Purchaser is a party or by
which it is bound; (ii) violate any judgment, order, injunction, award or decree
of any Governmental Entity against or binding upon Purchaser or upon the
Property or business of Purchaser; or (iii) constitute a violation by Purchaser
of any applicable law or regulation to which Purchaser is subject.
          (c) Patriot Act. Neither Purchaser, nor any member, partner or
shareholder of Purchaser, nor, to Purchaser’s knowledge, any person or entity
with actual authority to direct the actions of any member, partner or
shareholder of Purchaser, (i) are named on any list of persons, entities and
governments issued by OFAC pursuant to Executive Order 13224, as in effect on
the date hereof, or the OFAC Lists, (ii) are included in, owned by, controlled
by, knowingly acting for or on behalf of, knowingly providing assistance,
support, sponsorship, or services of any kind to, or otherwise knowingly
associated with any of the persons, entities or governments referred to or
described in the OFAC Lists, or (iii) has knowingly conducted business with or
knowingly engaged in any transaction with any person, entity or government named
on any of the OFAC Lists or any person, entity or government included in, owned
by, controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or, to Purchaser’s knowledge, otherwise
associated with any of the persons, entities or governments referred to or
described in the OFAC Lists.
     9.2 Survival. The representations and warranties of Purchaser set forth in
this Article 9 and anywhere else in this Agreement (unless expressly stated
otherwise) shall survive the Closing of the transaction contemplated in this
Agreement and delivery of the Special Warranty Deed from Seller to Purchaser for
a period of twelve (12) months from and after the Closing Date. Consequently,
Seller stipulates and agrees if from and after such twelve (12) month period it
is entitled to and agrees to claim no damages of any kind with respect to any
alleged breach and/or violation of such representations or warranties of
Purchaser.

27



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
ARTICLE 10.
RISK OF LOSS
     10.1 Casualty. Seller assumes all risks for damage to or injury occurring
to the Property by fire, storm, accident, or any other casualty or cause (a
“Casualty”) until the Closing. Immediately after Seller has received notice of
the occurrence of any Casualty between the date hereof and the Closing, Seller
shall give Purchaser written notice thereof (a “Casualty Notice”), which
Casualty Notice shall state the type, location and amount of damage to any of
the Apartment Complex and Seller’s good faith estimate of the cost to complete
repairs of such Casualty.
          (a) If prior to the Closing such a Casualty shall occur and the cost
to complete repairs of such Casualty shall be greater than or equal to $500,000
with respect to any one Apartment Complex or Condominium, or greater than
$2,500,000 in the aggregate with respect to all Apartment Complexes and all
Condominium Parcels, then in any such event, Purchaser may, at its sole option,
terminate this Agreement by written notice to Seller (the “Casualty Termination
Notice”) within ten (10) Business Days after Purchaser has received the Casualty
Notice (provided, however, if the Closing is scheduled for a date which is less
than ten days after Purchaser’s receipt of the Casualty Notice the Closing shall
be postponed until ten days after Purchaser’s receipt of the Casualty Notice),
in which event if Purchaser so elects to terminate, this Agreement shall be null
and void, the Earnest Money shall be returned to Purchaser and neither party
shall have any further liability or obligations to the other (except as
specifically provided in this Agreement).
          (b) If (i) Purchaser has the right but does not elect to terminate
this Agreement as set forth in Section 10.1(a) above, or (ii) the cost to
complete repairs of such Casualty shall be less than the threshold amounts
provided in Section 10.1(a) above, then the Closing shall take place as provided
herein, and at the Closing there shall be assigned to Purchaser all of Seller’s
rights, titles and interest in and to any insurance policies covering such
Casualty (including rental interruption insurance) and all proceeds to be paid
thereunder as may be then uncollected. Seller shall credit against the Purchase
Price, at Closing, an amount equal to the deductible under such policy
applicable to such casualty. Subject to the rights of Holder, so long as this
Agreement has not been terminated, Seller shall not consent to any insurance
award concerning the Property without first having obtained Purchaser’s consent,
which consent shall not be unreasonably withheld, conditioned or delayed
     10.2 Condemnation. If, prior to the Closing, an action is initiated to take
all or any portion of any Apartment Complex by eminent domain proceedings or by
deed in lieu thereof (a “Condemnation”), Seller, upon receipt of written notice
of such action from any Governmental Entity, shall immediately give Purchaser
written notice of such Condemnation stating the amount, type and location of
such Condemnation (a “Condemnation Notice”) and, if the proceeds to be paid
under such Condemnation equal or exceed $500,000 with respect to any one
Apartment Complex or Condominium, or $2,500,000 in the aggregate with respect to
all Apartment Complexes and Condominium Parcels, or if any material part of the
Property, including parking spaces or access to the Property is to be condemned,
then Purchaser may, at its

28



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
sole option, either (a) terminate this Agreement by written notification, within
ten (10) Business Days after Purchaser has received the Condemnation Notice
(provided, however, if the Closing is scheduled for a date which is less than
ten (10) days after Purchaser’s receipt of the Condemnation Notice the Closing
shall be adjourned until ten (10) days after Purchaser’s receipt of the
Condemnation Notice), or (b) consummate the Closing, in which latter event the
award of the condemning authority shall be assigned to Purchaser at the Closing,
in form and substance reasonably satisfactory to Seller and Purchaser. If the
proceeds to be paid under such Condemnation are less than the threshold amounts
provided above, and the condemnation action only applies to an immaterial
portion of the Property, then the Closing shall take place as provided herein
and the award of the condemning authority shall be assigned to Purchaser at the
Closing, in form and substance reasonably satisfactory to Seller and Purchaser.
So long as this Agreement has not been terminated, Seller shall not consent to
any condemnation award concerning the Property without first having obtained
Purchaser’s consent, which consent shall not be unreasonably withheld or
delayed.
ARTICLE 11.
DEFAULT
     11.1 Permitted Termination. If this Agreement is terminated by either party
pursuant to a right expressly given to it hereunder (a “Permitted Termination”),
neither party shall have any further obligation to the other party except as
expressly provided in the Agreement.
     11.2 Default Remedies of Purchaser.
          (a) Seller shall be in default hereunder upon the occurrence of any
one or more of the following events:
               (i) any of Seller’s warranties or representations set forth
herein are untrue or inaccurate in any material respect and Seller fails to cure
the condition rendering such representation or warranty untrue or inaccurate
within two (2) Business Days after notice from Purchaser of such untruth or
inaccuracy; or
               (ii) Seller shall fail to meet, comply with or perform in any
material respect any covenant, agreement, or obligation on its part required,
within the time limits and in the manner required in this Agreement, for any
reason other than a Permitted Termination.
          (b) In the event of a default by Seller under this Section 11.2,
Purchaser may, at Purchaser’s sole option, do any of the following:
               (i) terminate this Agreement by written notice delivered to
Seller and Escrow Agent at or prior to the Closing, in which event the Earnest
Money and all interest earned thereon shall be returned to Purchaser and
thereafter neither Seller nor Purchaser shall have any obligations to the other
under this Agreement, except as specifically set forth herein; provided that in
the event of a willful default by Seller, Purchaser shall be entitled to pursue
an

29



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
action for damages solely for the recovery of Purchaser’s reasonable
out-of-pocket fees, costs and expenses incurred in connection with the
transactions described herein; or
               (ii) enforce specific performance of this Agreement against
Seller; provided, that if specific performance is not available due to the fact
that Seller has conveyed the Property to a third party, Purchaser shall be
entitled to pursue an action for damages (excluding punitive damages).
     11.3 Default Remedies of Seller.
          (a) Purchaser shall be in default hereunder upon the occurrence of any
one or more of the following events:
               (i) any of Purchaser’s warranties or representations set forth
herein are untrue or inaccurate in any material respect and Purchaser fails to
cure the condition rendering such representation or warranty untrue in any
material respect within two (2) Business Days after the earlier to occur of
notice from Seller of such untruth or inaccuracy; or
               (ii) Purchaser shall fail to meet, comply with or perform in any
material respect any covenant, agreement, or obligation on its part required,
within the time limits and in the manner required in this Agreement, for any
reason other than a Permitted Termination.
          (b) In the event of a default by Purchaser under this Section 11.3,
Seller may terminate this Agreement by written notice delivered to Purchaser at
or prior to the Closing, in which event Seller shall, as Seller’s sole and
exclusive remedy, retain all of the Earnest Money actually deposited (plus all
interest accrued thereon), it being agreed between Purchaser and Seller that
such sum shall be liquidated damages for a default by Purchaser hereunder
because of the difficulty, inconvenience and uncertainty of ascertaining actual
damages for such default and thereafter neither Seller nor Purchaser shall have
any obligations to the other under this Agreement, except as specifically set
forth herein.
ARTICLE 12.
FUTURE OPERATIONS
     12.1 Operations. Seller hereby agrees and covenants that from the date
hereof through the Closing or earlier termination of this Agreement:
     (a) Seller shall not sell, encumber, further pledge, or otherwise transfer
or dispose of all or any part of the Interests or the Property without the prior
consent of Purchaser.
     (b) Seller shall not permit the Company to enter into any contract,
agreement or other arrangement with regards to the Property which will be
binding on the Company or the Property after the Closing and which cannot be
terminated by Purchaser after Closing on 30 or fewer days

30



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
notice without any cancellation fee or penalty and without approval of
Purchaser. Seller agrees to terminate all Contracts designated by Purchaser
prior to the Closing Date, at Seller’s sole cost, on or before the Closing Date
unless Purchaser otherwise elects, by written notice prior to the Termination
Deadline, to assume same; provided, however, Seller has no obligation to
terminate any Contracts which cannot be terminated by Seller, without cause and
without any payment or other penalty, on thirty (30) or less days notice.
     (c) Seller shall not initiate or consent to (or permit the Company to
initiate or consent to) any zoning changes, liens or encumbrances of or against
the Property without the prior written consent of Purchaser, and shall give
Purchaser copies of all notices received by Seller with respect to any such
matters.
     (d) Seller shall cause the Company to continue to manage, lease, market and
operate the Property in the ordinary course of business in accordance with the
management, leasing and operation standards and practices currently in effect at
the Property, and shall continue to perform all of its obligations with respect
to the Tenant Leases, the Contracts and the Condominium Parcel Contracts.
     (e) Seller shall cause the Company to repair and maintain the Property in
its present condition, normal wear and tear excluded.
     (f) Seller shall not permit the Company to enter into any new lease or
amend any existing Lease, without Purchaser’s consent, not to be unreasonably
withheld, conditioned or delayed, unless (i) same is on the current standard
lease form for the Property; (ii) provides for payment of monthly rent at the
rates currently in effect for the Property; (iii) is for a term of no less than
one year nor more than 15 months; and (iv) does not provide any “free rent” or
other concessions beyond those currently in effect with respect to the Property.
     (g) Seller shall not enter into any new Condominium Parcel Contract without
Purchaser’s consent, not to be unreasonably withheld, conditioned or delayed.
Purchaser acknowledges and agrees that if Purchaser fails to respond to Seller’s
request for consent to the terms of a proposed Condominium Parcel Contract
within one (1) Business Day after such request is sent via e-mail to the
attention of Suzanne Abair at “sabair@northland.com”, such request shall be
deemed granted and Seller shall be permitted to enter into such Condominium
Parcel Contract on behalf of the Company. Seller shall include the following
material deal terms in any such e-mail notification to Purchaser: (i) purchase
price; (ii) seller incentives; (iii) the amount of the contract deposit; and
(iv) the closing date.
ARTICLE 13.
BROKERS
     13.1 Except for CB Richard Ellis (“Broker”), Seller represents and warrants
to Purchaser, and Purchaser represents and warrants to Seller, that they know of
no broker or finder who has claimed or who has the right to claim any fee,
commission or other similar

31



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
compensation in connection with the transaction contemplated by this Agreement,
and that they have taken no actions which would form the basis for such a claim.
In the event that the transactions herein contemplated close, and only in such
event, Seller shall pay a commission to the Broker pursuant to a separate
agreement.
     13.2 Seller shall indemnify, hold harmless and defend Purchaser against all
liability, loss, cost, claim or expense arising out of any breach of Seller’s
obligation or representation in Sections 13.1. Purchaser shall indemnify, hold
harmless, and defend Seller against all liability, loss, cost, claim or expense
arising out of any breach of Purchaser’s obligations or representations in
Sections 13.1.
     13.3 This Article shall survive the Closing (or, if the Closing does not
occur, the earlier termination of this Agreement).
ARTICLE 14.
DUE DILIGENCE REVIEW
     14.1 Purchaser’s Right to Inspect the Property. Purchaser, at Purchaser’s
sole cost and expense, shall be entitled, on and after the date hereof, to
inspect and review the Property and all matters relating to the Property, the
Company and the Interests (the “Due Diligence Review”), including without
limitation the physical condition of the Property, Contracts, Leases, Books and
Records, Plans, surveys and title examinations. During the Due Diligence Review,
Purchaser, at Purchaser’s sole cost, shall also have the right to make such
inspections, investigations and tests as Purchaser may elect to make or obtain,
subject to the rights of the Tenants and the terms and provisions of this
Agreement. Seller will provide access to Purchaser and Purchaser’s agents to the
Property during normal business hours provided that Purchaser shall provide
reasonable advance notice. Purchaser and Purchaser’s representatives, agents,
designees and contractors have the right during the term of this Agreement upon
twenty four hours prior notice (by telephone and electronic mail) to Seller, at
Purchaser’s sole cost, to enter the Property to conduct any environmental,
soils, seismic, hydro geologic, geologic and engineering tests and studies with
respect to the Property, provided that any environmental testing other than a
standard Phase I (ASTM) assessment shall require the prior written consent of
Seller, not be unreasonably withheld. Purchaser shall have the right, at
Purchaser’s sole cost and expense, to conduct a final walk-through and
inspection of the Property the day of or immediately prior to Closing.
     14.2 Termination of This Agreement. If Purchaser, at its sole discretion,
chooses to terminate this Agreement pursuant to this Article, then Purchaser
shall, on or prior to the Termination Deadline, give written notice (“ Notice of
Termination”) to Seller and the Escrow Holder of such fact and this Agreement
shall terminate. If the Notice of Termination is not timely given, this
Agreement shall remain in full force and effect, and all obligations of each
party hereunder shall continue. If Purchaser timely elects not to proceed with
the purchase for any reason or no reason in its sole discretion, then Seller and
Purchaser hereby specifically agree and acknowledge that the Escrow Holder is
and shall be immediately and unconditionally

32



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
authorized to return the Earnest Money and all interest which has accrued
thereon to Purchaser, less and with the exception of Ten Dollars ($10) (the
“Independent Contract Consideration”) of the Earnest Money, which shall be
delivered to Seller as independent consideration for Seller’s entering into this
Agreement, and all rights and obligations of Purchaser and Seller shall
terminate and this Agreement shall be null and void and of no further force and
effect. Purchaser’s failure to give a Notice of Termination on or before the
Termination Deadline shall cause the Agreement to continue in full force and
effect.
     14.3 Purchaser’s Responsibility and Indemnity. Purchaser’s right to inspect
the Property and conduct the tests referred to in Section 14.1 is subject to the
condition that such inspection and tests shall not materially interfere with the
use and occupancy of any Tenant at the Property. Purchaser shall be responsible
for and shall indemnify and hold Seller harmless from and against all damages,
liabilities, losses, costs or expenses, together with reasonable attorney’s fees
and disbursements, which may arise as a result of the acts or omissions of
Purchaser or its representatives or agents in connection with any tests
conducted by any such parties in connection with Purchaser’s inspection rights
under Section 14.1, and in the event the sale of the Property fails to close,
Purchaser shall repair any such damage to the condition that the Property was
prior to such tests; provided however, Purchaser shall not have any liability
arising from mere discovery of any condition on the Property. Purchaser shall
carry not less than One Million and 00/100 Dollars ($1,000,000) comprehensive
general liability insurance which insures against Purchaser’s indemnity
obligations under this Section, naming Seller as additional insured, and, prior
to any entry onto the Property, Purchaser shall deliver to Seller a certificate
of insurance evidencing the required coverages and insureds.
     14.4 Confidentiality of Results. Purchaser agrees that, prior to the
Closing, it shall not disclose the results of any environmental investigation or
other due diligence results to any Person or Governmental Entity without the
prior written consent of Seller, except (1) to Purchaser’s representatives
(including, without limitation, attorneys, accountants, investment advisors,
contractors, employees and agents) who need to know the information for the
purpose of evaluating the Property and who are informed by the Purchaser of the
confidential nature of the information; (2) as may be necessary for Purchaser or
Purchaser’s representatives to comply with applicable laws, including, without
limitation, governmental, regulatory, disclosure, tax and reporting
requirements; to comply with other requirements and requests of regulatory and
supervisory authorities and self-regulatory organizations having jurisdiction
over Purchaser or Purchaser’s representatives; to comply with regulatory or
judicial processes; or to satisfy reporting procedures and inquiries of credit
rating agencies in accordance with customary practices of Purchaser or its
affiliates; and (3) to Holder and its representatives. Purchaser shall have no
obligation to preserve the confidential or proprietary nature of any Property
information which: (a) was already known to Purchaser; (b) is a matter of public
record; or (c) is approved for release in writing by Seller.
     14.5 Survival. The provisions of this Article 14 shall survive the Closing.
ARTICLE 15.

33



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
LOAN ASSUMPTION CONTINGENCY
     15.1 Holder Consent. A. This Agreement is subject to and conditioned upon
the approval by the Holder of the transfer of the Interests to Purchaser, the
amendment and restatement of the Existing Loan Documents in a manner reasonably
acceptable to Seller, Purchaser and Holder, the dismissal of all actions and
discharge of all liens relating to the foreclosure of the Existing Loan, the
release of Seller and its affiliates (except as otherwise provided below) from
all liability and obligations thereunder that arise from and after the Closing
Date (the “Holder Consent”) and the execution and delivery by Holder and
Purchaser of the documents reasonably required by Holder to evidence the
foregoing. In addition, the Holder Consent shall provide that Holder shall
release Tarragon Corporation from its obligations under that certain Amended and
Restated Payment and Performance Guaranty dated as of October 10, 2006 (as the
same may be amended, the “Tarragon Guaranty”) on a pro-rata basis as Purchaser
prepays the Existing Loans. Purchaser shall apply for the Holder Consent, in
good faith, on or before the date hereof, and shall thereafter diligently take
such actions and deliver such information and documents as the Holder may
require. Purchaser agrees to (i) make a partial prepayment of the Existing Loans
in the amount of $18,000,000 at the Closing ($5,000,000 of which shall be paid
by application of the Earnest Money, which partial prepayment shall result in
the outstanding principal amount as of Closing being $138,075,000, (ii) provide
a “Key Principal” or limited guarantor satisfactory to Purchaser and Holder to
guarantee the “non-recourse carve-outs” and provide environmental
indemnifications under the Existing Loan, if so required by Holder, and (iii) to
continue to provide escrows as reasonably required by Holder. Purchaser shall
keep Seller reasonably apprised as to the status of Purchaser’s negotiations
with Holder regarding the Holder Consent and Seller shall reasonably cooperate
with Purchaser and Holder, to the extent reasonably necessary.
          B. Notwithstanding any provision herein to the contrary, Purchaser
hereby reserves the right to make arrangements with Holder to release the
Ballantrae Apartment Complex from the lien of the Existing Loan Documents at
Closing, in which event (i) the Purchase Price hereunder shall be deemed
modified to reflect a reduction of $30,250,000 in the amount debt being assumed
and a corresponding increase in the cash payable to the Holder at Closing under
Section 15.1A; (ii) at Closing, title to the Ballantrae Apartment Complex shall
be free of any liens securing the Existing Loan; (iii) Tarragon’s liability
under the Tarragon Guaranty shall be reduced on a pro-rata basis to reflect the
reduced outstanding principal balance of the Existing Loans; and (iv) the
provisions of this Agreement shall otherwise remain in full force and effect
with respect to the Ballantrae Company, the Ballantrae Apartment Complex and the
transfer of the Ballantrae Interests.
     15.2 Purchaser shall endeavor to provide Tarragon with copies of all
notices, if any, received by Purchaser (or its affiliates) from Holder after the
Closing Date which purport to assert that an Event of Default, or a default
which with the passage of time, the giving of notice, or both, would constitute
as an Event of Default, has occurred under the Existing Loan Documents, as
amended and restated as of the Closing Date. The provisions of this Section 15.2
shall survive the Closing.

34



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
ARTICLE 16.
MISCELLANEOUS
     16.1 Notices. All notices, demands and requests which may be given or which
are required to be given by either party to the other, and any exercise of a
right of termination provided by this Agreement, shall be in writing and shall
be deemed effective when (a) personally delivered to the address of the party to
receive such notice set forth below, (b) transmitted if sent via facsimile (with
confirmation of successful transmission), (c) the next succeeding Business Day
after deposit with a nationally recognized overnight courier service (e.g.,
Federal Express) and addressed to the party as set forth below, or (d) three
days after when deposited in any post office or mail receptacle regularly
maintained by the United States Government, certified or registered mail, return
receipt requested, postage prepaid, addressed as follows:

         
 
  If to Seller:   TARRAGON CORPORATION
423 West 55th Street — 12th Floor
New York, New York 10019
Attn: William S. Friedman &
          Charles D. Rubenstein, Esq.
Phone: (212) 949-5000
Fax: (646) 354-2171

 
      E-mail: crubenstein@tarragoncorp.com
 
       
 
  With a copy to:   TARRAGON CORPORATION
423 West 55th Street — 12th Floor
New York, New York 10019
Attn: David Goldban
Phone: (212) 949-5000
Fax: (646) 354-2171
E-mail: dgoldban@tarragoncorp.com
 
       
 
  If to Purchaser:   Northland Fund II, L.P.
c/o Northland Investment Corporation
 
      2150 Washington Street
 
      Newton, MA 02462
 
      Attn: Steven P. Rosenthal
 
      Phone: (617) 630-7240
 
      Fax: (617) 630-7201
 
      E-mail: srosenthal@northland.com

35



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)

         
 
  With a copy to:   Northland Investment Corporation
 
      2150 Washington Street
 
      Newton, MA 02462
 
      Attn: Suzanne Abair, Esquire
 
      Phone: (617) 630-7275
 
      Fax: (617) 630-7201
 
      E-mail: sabair@northland.com
 
       
 
  and   Mary Lee Moore, Esquire
 
      Mintz Levin Cohn Ferris Glovsky & Popeo, P.C.
 
      One Financial Center
 
      Boston, MA 02111
 
      Phone: 617-348-1697
 
      Fax: 617-542-2241
 
      E-mail: mlmoore@mintz.com
 
       
 
  If to Title Company   Stewart Title Guaranty Company
 
  Or Escrow Holder:   3402 West Cyprus, Suite 100
 
      Tampa, Florida 33607
 
      Attn: Kristin Konecy, CLA
 
      Phone: 813-801-9090 x3203
 
      Fax: 813-769-3336
 
      E-mail: kkonecy@stewart.com

or such other place as Seller or Purchaser or Title Company, respectively, may
from time to time designate by written notice to the other. A notice may be
given by a party or by a party’s attorney at law. Any notice given by facsimile
shall be followed within one (1) day by a second notice given by one of the
other methods specified above.
     16.2 Entire Agreement. This Agreement embodies the entire agreement between
the parties relative to the subject matter hereof, and there are no oral or
written agreements between the parties, nor any representations made by either
party relative to the subject matter hereof, which are not expressly set forth
herein. The parties hereto do not intend to confer any benefit hereunder on any
Person other than the parties hereto.
     16.3 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.
     16.4 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.
     16.5 Governing Law. This Agreement shall be governed by the laws of the
State of New York.

36



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
     16.6 Successors and Assigns. This Agreement shall bind and inure to the
benefit of Seller and Purchaser and their respective successors and permitted
assigns.
     16.7 Invalid Provision. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.
     16.8 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts, each of which for all purposes is deemed an original,
and all of which constitute collectively one agreement; but in making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart.
     16.9 Construction. The words “herein” “hereof “hereunder” and other similar
compounds of the words “here” when used in this Agreement shall refer to the
entire Agreement and not to any particular provision or section. Whenever used
in this Agreement, the singular shall include the plural, the plural the
singular, and the use of any gender shall be applicable to all genders. Marginal
notes are inserted for convenience only and shall not form part of the text of
this Agreement. This Agreement shall not be construed as if it had been prepared
by one of the parties, but rather as if both parties had prepared the same. Each
party acknowledges that such party’s obligations with respect to any covenant,
indemnity, representation or warranty under this Agreement which expressly
survives the Closing shall be considered a “liability” for purposes of any
distribution limitation imposed under the organizational laws applicable to such
party, its members and/or their respective partners, members and shareholders.
     16.10 Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
     16.11 Time of Essence. Seller and Purchaser hereby acknowledge and agree
that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof and that failure to timely perform
any of the terms, conditions, obligations or provisions hereof by either party
shall constitute a material breach of and a non-curable default under this
Agreement by the party so failing to perform.
     16.12 No Joint Venture. This Agreement shall not create a partnership or
joint venture relationship between Purchaser and Seller.
     16.13 Assignment. Except as provided in this Section, this Agreement may
not be assigned by Purchaser without the prior written consent of Seller. The
foregoing sentence to the

37



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
contrary notwithstanding, Purchaser may assign this Agreement to an entity or
entities which control, are owned and controlled by or are under common control
with Purchaser, provided that Purchaser delivers to Seller not less than three
(3) Business Days prior to the Closing Date a draft instrument or instruments
evidencing such assignment. No assignment of this Agreement shall release the
original Purchaser named herein from its obligations hereunder without the
express written consent of Seller.
     16.14 Timing. If the final date of any period which is set out in any
provision of this Agreement falls on a day which is not a Business Day, in such
event, the time of such period shall be extended to the next Business Day.
     16.15 Attorney’s Fees. In the event of any dispute between the parties
concerning this Agreement, the non-prevailing party in such dispute shall
reimburse the prevailing party for its reasonable attorneys fees incurred in
connection with such dispute.
     16.16 Section 1031 Exchange. Each party agrees to cooperate reasonably with
the other in effecting an exchange transaction which includes the Property
pursuant to Section 1031 of the United States Internal Revenue Code, provided
that any exchange initiated by either shall be at that party’s sole cost and
expense, not cause the other party to actually take title to any property other
than the Property and not delay the Closing. In addition, the requesting party
shall indemnify and hold the other harmless from any and all cost, expense or
liability incurred solely as a result of the other accommodating such tax
deferred exchange. The provisions of this paragraph shall survive the Closing
indefinitely
[Remainder of Page Left Intentionally Blank]

38



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
     IN WITNESS WHEREOF, the undersigned parties have executed this Agreement on
the date first written above.

          SELLER:  BALLANTRAE MANAGER, INC.,
a Nevada corporation
      By:   /s/ Charles D. Rubenstein         Name:   Charles D. Rubenstein    
  Title:   Executive Vice President        REFLECTION LAKES MANAGER, INC.,
A Nevada corporation
      By:   /s/ Charles D. Rubenstein         Name:   Charles D. Rubenstein     
  Title:   Executive Vice President        MONTERRA TARRAGON, INC.,
a Nevada corporation
      By:   /s/ Charles D. Rubenstein         Name:   Charles D. Rubenstein     
  Title:   Executive Vice President        MADISON TARRAGON MANAGER, INC.,
a Nevada corporation
      By:   /s/ Charles D. Rubenstein         Name:   Charles D. Rubenstein     
  Title:   Executive Vice President     

[ADDITIONAL SIGNATURES PAGES FOLLOW]

39



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)

            TARRAGON SOUTH DEVELOPMENT CORPORATION,
a Nevada corporation
      By:   /s/ Charles D. Rubenstein         Name:   Charles D. Rubenstein     
  Title:   Executive Vice President        TARRAGON CORPORATION,
a Nevada corporation
      By:   /s/ Charles D. Rubenstein         Name:   Charles D. Rubenstein     
  Title:   Executive Vice President     

[ADDITIONAL SIGNATURES PAGES FOLLOW]

40



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)

          PURCHASER:  NORTHLAND FUND II, L.P.,
a Delaware limited partnership
      By:   Northland Fund II Partners LLC, its general partner            
By:   /s/ Mark P. Consoli         Name:   Mark P. Consoli        Title:  
Treasurer     

[ADDITIONAL SIGNATURE PAGE FOLLOWS]

41



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)

          ESCROW HOLDER:  STEWART TITLE GUARANTY COMPANY
      By:           Name:           Title:        

42



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “A-1”
LEGAL DESCRIPTION — BALLANTRAE

43



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “A-2”
LEGAL DESCRIPTION — REFLECTION LAKES

44



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “A-3”
LEGAL DESCRIPTION — MONTERRA

45



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “A-4”

46



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “A-5”

47



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “A-6”

48



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “B”
CONTRACTS

49



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “C”
ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS
ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST
     THIS ASSIGNMENT, ASSUMPTION AND SALE OF MEMBERSHIP INTEREST (this
“Assignment”) is made this          day of December, 2007 by and between
                    , a                      limited liability company
(“Assignor”), and                     , a                      (“Assignee”).
RECITALS:
     WHEREAS, Assignor entered into that certain                      dated as
of                     , as amended by                     , dated as of
                     (as so amended, the “Operating Agreement”), pursuant to
which a limited liability company known as                      (the “Company”),
was formed;
     WHEREAS, Assignor owns                      percent (                    %)
of the membership interests in the Company (the “Interest”);
     WHEREAS, Assignor and Assignee have entered into that certain Membership
Interest Purchase and Sale Agreement dated as of                      as amended
to date; and
     WHEREAS, Assignor desires to assign and transfer its Interest to Assignee,
and Assignee desires to acquire Assignor’s Interest.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Assignment of Membership Interest. Assignor hereby forever irrevocably
sells, assigns, transfers, conveys and sets over to Assignee, its successors and
assigns, forever, all of its right, title and interest in and to the Interest,
whether pursuant to the Operating Agreement or otherwise. This assignment
includes all rights in and claims to any Company profits and losses,
undistributed allocations of any Company profits and losses, undistributed
distributions of any kind and any other benefits of any nature allocable under
the Operating Agreement or otherwise to the Interest hereby assigned, arising on
or after the date hereof. In order to induce the Assignee to enter into this
Agreement, the Assignor represents and warrants to the Assignee that it (i) is
the record and beneficial owner of the Interest, (ii) has good and marketable
title to the Interest, free and clear of all liens, claims, charges, pledges,
security interests and encumbrances

50



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
of every kind and nature and (ii) has the absolute right to sell, assign and
transfer the same to the Assignee.
     2. Assumption of Membership Interest. Assignee hereby accepts the foregoing
assignment and agrees to assume and perform each and every one of the
obligations and be bound by all of the terms and provisions set forth in the
Membership Agreement arising from and after the date hereof, and agrees that it
hereby is a member of the Company.
     3. Governing Law. This Assignment shall be governed by, and construed in
accordance with, the laws of the State of                     .
     4. Miscellaneous. This Assignment shall bind and inure to the benefit of
the parties hereto and their respective heirs, successors and assigns. This
Assignment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. The parties hereto agree that they will execute such other and
further instruments and documents that may be necessary to effectuate this
Assignment.
     IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of
the day and year first above written.
ASSIGNOR:
ASSIGNEE:

51



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “D”
Intentionally deleted

52



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “E”
RENT ROLL

53



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “F”
LEGAL PROCEEDINGS
     Barclays Capital Real Estate Inc. v Tarragon Lugano LLC, Ballantrae
Tarragon LLC, Reflection Lakes Tarragon, LLC, Omni Monterra LLC, Tarragon
Corporation, Ybor City Tarragon, LLC, Via Lugano Condominium Association, Inc.
and The Quarter at Ybor Condominium Association, Inc., in the Circuit Court of
the15th Judicial Circuit, in and for Palm Beach County, Florida, Foreclosure
Division, Case No. 2007 CA 01 4548).
THREATENED LEGAL PROCEEDINGS
     Threatened litigation as set forth in that certain correspondence dated
May 29, 2007 from Holland & Knight to Ballantrae Tarragon LLC, with respect to
Strategery Group, LLC vMCZ/Centrum Florida XII, LLC, a copy of which was
provided to Purchaser

54



--------------------------------------------------------------------------------



 



Exhibit 10.24
EXHIBIT “G”
PERSONAL PROPERTY

 



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “H”
Intentionally deleted

56



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT “I”
TITLE UPDATES

57



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT J
Intentionally deleted

58



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT K
TITLE CLEARING ITEMS

59



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT L
CONDOMINIUM PARCEL CONTRACTS

60



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT M
NON-IMPUTATION AFFIDAVIT

             
State of South Carolina
    )      
 
    )     ss.
County of
    )      

Affidavit and Indemnity
The undersigned, being first duly sworn, on oath, deposes and says the
following:

1.   The undersigned is (i) Executive Vice President of Tarragon Corporation, a
Nevada corporation and (ii) Executive Vice President of Madison Tarragon
Manager, Inc., a Nevada corporation.

2. To the best knowledge of the undersigned,

  a.   there are presently no defects in or liens, encumbrances or other claims
against the title to the property described in the Commitment for Title
Insurance No.                                         , having an effective date
of                     , issued by Fidelity National Title Insurance Company
(hereinafter referred to as “the Company”) other than as disclosed in exceptions
nos.                      on Schedule B — Section 2 of said commitment, other
than the following: (if none, state “None”); and;     b.   There are presently
no inchoate rights which may ripen into any defect, lien, encumbrance or claim
against the title to said property except as may be created by an instrument or
action required in Schedule B — Section 1 of said commitment, other than the
following: (If none, state “None”)

3.   The undersigned hereby indemnifies the Company and agrees to hold it
harmless against any loss which the Company may suffer by virtue of any valid
claim made under the said endorsement based on the existence of any defect in or
lien, encumbrance, right or claim against or with respect to the title to the
aforesaid property which was not disclosed above but which should have been so
disclosed in order to make all statements above true and correct.       The
undersigned understands such losses may include court costs and attorney’s fees
expended by the Company in defending the title or interest of the insured
against such lien, encumbrance, right or claim.

4.   The undersigned makes these statements and gives the aforesaid indemnity
for the purpose of inducing the Company to issue the endorsement attached hereto
as Exhibit A to one or more of the owner’s or loan policies issued pursuant to
the said Commitment for Title Insurance.

61



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)



The undersigned further agrees to pay all court costs and reasonable attorney’s
fees which the Company may expend in enforcing the terms of this indemnity
agreement.
Dated:
                                                                      
Name of Affiant & Indemnitor

62



--------------------------------------------------------------------------------



 



Exhibit 10.24 (Continued)
EXHIBIT N
DISCLOSED LIAIBILITIES
     1. The obligations of the Company with respect to the Existing Loan
Documents.
     2. The obligations of the Company under the Tenant Leases and Condominium
Parcel Contracts (including, without limitation, any incentives provided to
third party purchasers as provided in the Condominium Parcel Contracts).
     3. The obligations of the Company under or with respect to the Permitted
Exceptions, Licenses, Permits, Warranties and Guaranties and Contracts.
     4. The obligations of the Company with respect to taxes relating to the
Company and the Property.
     5. The obligations relating to the maintenance of the status of the Company
as a limited liability company in accordance with Holder’s requirements.
     6. Customary unsecured trade debt.
     7. The obligations of the Company under the Condominium Declarations
(including, without limitation, the Company’s obligation to provide deficit
funding to the condominium associations for the Condominiums).

63